DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The amendments filed with the written response received on November 2, 2020 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-46 are canceled and claims 47-66 have been added. Accordingly, claims 47-66 are pending in this application, with an action on the merits to follow.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 10,722,777.
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same subject matter.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains four instances of either “comprises” or “comprising”, which are legal terms.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 47, 54 and 62 are objected to because of the following informalities:  
Claim 47, line 20: “the front shell member” should recite “the first shell member”
Claim 54, lines 3-4: “the front shell member” should recite “the first shell member”
Claim 62, line 20: “the actuator” should recite “the second actuator”
Claim 62, line 25: “a first size” should refer to “the first size”
Claim 62, line 26: “the front shell member” should recite “the first shell member”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 47-49, 51-54, 58, 59 and 62-66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (hereinafter “Rogers”) (USPN 7,634,820).
Regarding independent claim 47, Rogers discloses a helmet (#10) for protecting a wearer's head (helmet #10 is capable of protecting a hypothetical wearer’s head; Examiner notes that the emphasized/italicized language is a statement of intended use that does not further structurally define the claimed invention in any patentable sense), the helmet comprising: an outer shell (combination of front section #12 and rear section #14 constitutes an overall outer shell of the helmet #10) comprising a first shell member (front section #12 is a first shell member) and a second shell member (rear section #14 is a second shell member) movable relative to one another in a longitudinal direction of the helmet to adjust a size of a cavity for receiving the wearer's head (Col. 4, Lines 55-59; Abstract of Rogers); an adjustment mechanism configured to control movement of through the rear section #14 (i.e. second shell member), since they are received within free spaces #61 (i.e. locking recesses) between arms #60; Rogers discloses that there can be more than two arms #60 (Col. 5, Lines 34-35), and therefore there can be more than two free spaces #61 (i.e. if there are 3 arms, then there would be 2 free spaces between the arms) configured to receive the locking projections (Col. 5, Lines 7-12)).
Regarding claim 48, Rogers discloses that the locking projection is a first locking projection, the actuator comprising a plurality of locking projections, inclusive of the first locking projection (teeth #76/78; Rogers teaches that the two rows of aligned teeth #76/78 can alternatively be replaced by a single row of teeth (Col. 4, Lines 32-33); in either case, there are a plurality of teeth (i.e. a plurality of locking projections, inclusive of the first)), that extend through the first shell member when the actuator is in the second position (the teeth extend through the opening #32 (and its associated slots #36) of the front shell member #12 (i.e. first shell member) when in the locked, second position).

Regarding claim 51, Rogers discloses that the plurality of locking projections of the actuator comprises at least three parallel locking projections (see Figs. 3 and 6, which shows at least 3 parallel teeth (i.e. projections)).
Regarding claim 52, Rogers discloses that the locking projections are evenly spaced from one another (see Figs. 3 and 6, which shows the teeth to be evenly spaced from one another).
Regarding claim 53, Rogers discloses that the second shell member comprises a plurality of locking recesses configured to receive the locking projections (Rogers discloses that there can be more than two arms #60 (Col. 5, Lines 34-35), and therefore there can be more than two free spaces #61 (i.e. if there are 3 arms, then there would be 2 free spaces between the arms, wherein the free spaces are locking recesses) configured to receive the locking projections (Col. 5, Lines 7-12)).

Regarding claim 58, Rogers discloses that, when the actuator is in the second position, the locking projection is hidden from view (Col. 4, Lines 46-48 disclose that holes #80 can be omitted, which would indicate a solid outer surface #72 of the actuator, wherein the teeth (i.e. locking projections) on the inner surface would be hidden from view (in the absence of the holes #80, which otherwise would be the only way in which the teeth would be visible)).
Regarding claim 59, Rogers discloses that, when the actuator is in the first position, the locking projection is visible from an exterior of the helmet (Fig. 3 shows one example of the first position, wherein the actuator is rotated so that the teeth (i.e. locking projections) are visible from an exterior of the helmet). 

Regarding claim 63, Rogers discloses that the actuator is pivotally mounted to the outer shell (a hinged connection (i.e. pivotally mounted) between indentations #70 and arms #66 exists on the front member #12 of the overall outer shell, which is used to mount the lever #62b thereto).
Regarding claim 64, Rogers discloses that the locking recess is pocketed in an outer surface of the second shell member (Fig. 4 of Rogers; the free space is defined at least by a “pocketed” gap between arms #60 of the outer surface of the overall rear shell member #14).

Regarding claim 66, Rogers discloses that the locking projection remains fixed in relation to the two points of attachment between the first shell member and the second shell member when the size of the cavity is adjusted to different sizes (the actuator (lever #62b) is fixed relative to the holes #42/44/46 through which the screws #58 (which includes the shafts thereof as the points of attachment), so when the front and rear shells are moved relative to one another, the teeth on the lever #62b (i.e. locking projections) are fixed in relation to the screws’ shafts (i.e. two points of attachment)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 47 above.
Regarding claim 56, Rogers teaches all the limitations of claim 47, as set forth above, but is silent to quantifiably specifying width dimensions or distances between any of its structural elements, and it cannot be determined whether the tooth/teeth (i.e. 
Regarding claim 57, Rogers teaches all the limitations of claim 47, as set forth above, but is silent to quantifiably specifying the dimensions of the teeth, and it cannot be determined whether a distance by which the tooth/teeth (i.e. locking projection) protrudes into the outer shell when the actuator is in the second position is no more than 15 millimeters.  However, as noted above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have had the tooth/teeth of the levers #62 extend into the outer shell by as small of an amount as possible, such as a maximum protrusion of 15 mm, in order to have an outer shell with a thin profile to reduce bulkiness and weight of the helmet so that the wearer of the helmet can be more comfortable, and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05(II)(A).
Claims 60 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 47 above, and further in view of McDougall (USPN 6,324,700).
Regarding claim 60, Rogers teaches all the limitations of claim 47, as set forth above, and teaches that the helmet comprises protective padding (impact absorbing liner #16 is a type of protective padding) facing an internal surface of the outer shell (Fig. 1 of Rogers), but is silent to quantifiably specifying width dimensions or distances between any of its structural elements, and it cannot be determined whether a thickness of a portion of the protective padding in an area of the helmet opposite the actuator when the actuator is in the second position is at least 5 mm.
McDougall teaches a helmet with adjustably-sliding front and rear shell parts, the helmet including a shock absorbing liner #19 that is of a thickness ranging from 10-20 mm (Col. 4, Lines 23-25 of McDougall).
Rogers and McDougall teach analogous inventions in the field of helmets with adjustably-sliding outer shell components.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the impact absorbing liner #16 of Rogers to be 10-20 mm, as taught by McDougall, in order to provide enough thickness to disperse forces through a larger volume of material, and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05(II)(A).  As a result of the modification, the thickness of the liner #16 would be at least 10-20 mm at all locations, including in an area of the helmet opposite the lever (i.e. actuator) when the lever is in 
Regarding claim 61, the modified helmet of Rogers (i.e. Rogers in view of McDougall, as explained with respect to claim 60 above) teaches all the limitations of claims 47 and 60, as set forth above, but Rogers is silent to quantifiably specifying width dimensions or distances between any of its structural elements, and it cannot be determined whether a ratio of a thickness of a portion of the impact absorbing liner #16 (i.e. protective padding) opposite to the lever (i.e. actuator) when the lever is in the locked (i.e. second) position and a width of the helmet is at least 0.1. Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for some arbitrary “portion” of the liner #16 to have a ratio of a thickness over a width of the helmet in the locked position to be at least 0.1 in order to provide the wearer with an adequate amount of interior cushioning for improved comfort, wherein it is known that a thin liner would potentially transfer impact forces to the user’s head more readily than a liner with a larger thickness (and therefore volume) that would be able to absorb and disperse the impact force more easily, and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05(II)(A).
Allowable Subject Matter
Claims 50 and 55 are objected to as being dependent upon a rejected base claim, but would be allowable [1] if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and [2] upon filing and approval of a terminal disclaimer to overcome the Double Patenting rejection(s) identified in the present Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732